PER CURIAM.
The defendant’s recommended guideline sentence was “community control or 12-30 months’ incarceration.” The sentence pronounced and imposed was commitment to prison “for a term of five (5) years, suspend 42 months — followed by a period of 42 months on probation....” No reasons were given to support a departure sentence. The issue is whether this is a departure sentence.
The issue in this case is the same as in McKee v. State, 528 So.2d 417 (Fla. 5th DCA 1988) and Carr v. State, 528 So.2d 406 (Fla. 5th DCA 1988), and, on the authority of those cases, the sentence in this case is held not to depart from the guideline recommendation and is
AFFIRMED.
DAUKSCH and DANIEL, JJ., concur.
COWART, J., dissents with opinion.